Escrow Agreement




This Escrow Agreement made this 16th day of January 2009 by and between William
G. Goode (“hereinafter Escrowee”), Ichiban Ventures, Inc. (hereinafter
“Ichiban”), Guiseppe Arlia (hereinafter “G. Arlia”) and Ephren Taylor
(hereinafter “E. Taylor”)




Whereas, the parties closed title to the shares of Ichiban Ventures, Inc. on
January 16, 2009;




NOW, THEREFORE, the parties agree as follows:




1.

The Escrowee shall hold all closing documents, including but not limited to the
Representations, General Release, termination and Indemnification Agreement, the
Corporate Kit and documentation in connection with, pertaining to and relating
to Ichiban, the Leasehold Agreements held by Ichiban, the Franchisor Agreement
held by Ichiban, all corporate resolutions executed by Ichiban and the Letter of
Resignation by G. Arlia as officer and director of Ichiban.

2.

The date anticipated for the Escrowee to hold the aforementioned documents is
January 21, 2009.

3.

A condition for the release of the aforementioned documents shall be the wire
transfer of Two Hundred Twenty-Two Thousand, Seven Hundred Fifty-Eight dollars
and Six cents ($222,758.06) into Escrow Account of Bridge Business & Property
Brokers Master Escrow Account held at TD Bank, Account No. 79195970658, Routing
No. 026013673, whereupon a wire transfer of Two Hundred Thousand, Three Hundred
Fifty-Eight dollars and Six cents ($202,358.06) (representing the balance owed
to G. Arlia absent Bridge





--------------------------------------------------------------------------------

broker’s commission) shall be made into the account of G. Arlia at Washington
Mutual Bank, Account No. 3162644568, Routing No. 021272723. Once the wire
transfer to G. Arlia’s account has been confirmed in writing by G. Arlia to
William G. Goode, Mr. Goode is authorized to release the original copy of the
documents above described to E. Taylor or any authorized person of his choice.
All remaining copies shall be forwarded to G. Arlia.

4.

A signature via facsimile by Mr. William G. Goode is accepted by all parties as
if it were an original.







/s/ Guiseppe Arlia

Guiseppe Arlia




/s/ Ephren Taylor

Ephren Taylor




/s/ Guiseppe Arlia

Ichiban Ventures, Inc.

By G. Arlia

Authorized Principal




/s/ Ephren Taylor

NYC Liquidation Group, LLC

By Ephren Taylor, Managing Member




/s/ William G. Goode

William G. Goode, Esq.

Escrowee









